Title: Thomas Jefferson’s Bill for Establishing a System of Public Education, [ca. 24 October 1817]
From: Jefferson, Thomas
To: 


                    
                        ca. 24 Oct. 1817
                    
                    No 1.
                    A Bill for establishing a system of public education.
                    1. For establishing schools at which the children of all the citizens of this Commonwealth may recieve a primary grade of education at the common expense, Be it enacted by the General assembly of Virginia as follows. At the first session of the Superior court in every county within this Commonwealth, next ensuing the passage of this act, the Judge thereof shall appoint three discreet and well informed persons, residents of the county and not being ministers of the gospel of any denomination to serve as Visitors of the primary schools in the said county, of which appointment the Sheriff shall within 15. days thereafter deliver a certificate under the hand of the clerk of the said court to each of the persons so appointed.
                    2. The sd Visitors shall meet at the courthouse of their county on the 1st county court day after they shall have recieved notice of their appointment and afterwards at such times and places as they, or any two of them, with reasonable notice to the 3d shall have agreed, and shall proceed to divide their county into wards, by metes and bounds so designated as to comprehend each about the number of militia sufficient  for a company, and so also as not to divide and place in different wards the lands of any one person held in one body: which division into wards shall, within 6 months from the date of their appointment, be compleatly designated published and reported, by their metes and bounds to the office of the clerk of the Superior court there to be recorded; subject however to such alterations from tine time to time afterwards as changes of circumstances shall, in the opinion of the sd visitors, or their successors, with the approbation of the sd court, render expedient.
                    3. The sd original division into wards being made, the Visitors shall appoint days for the first meeting of every ward at such place as they shall name within the same; of which appointment notice shall be given at least two weeks before the day of meeting by advertisement at some public place within the ward, requiring every free white male citizen of full age, resident within the ward, to meet at the place, and by the hour of twelve of the day so appointed; at which meeting some one of the visitors shall also attend; and, a majority of the sd warders being in attendance, the visitors present shall propose to them to decide, by a majority of their votes, the location of their a school house for the ward, and of a dwelling house for the teacher (the owner of the ground consenting thereto) the size and structure of the sd houses, & whether the same shall be built by the joint labor of the Warders, or by their pecuniary  contributions; and also to elect, by a plurality of their votes, a Warden, resident, who shall direct & superintend the said buildings, & be charged with their future care.
                    4. And, if they decide that the sd buildings shall be erected by the joint labor of the warders, then all persons within the sd ward, liable to work on the highways, shall attend at the order of the Warden, and, under his direction, shall labor thereon until compleated, under the same penalties as provided by law to enforce labor on the highways. And, if they decide on erection by pecuniary contributions, the residents, & owners of property within the ward shall contribute towards the cost each in proportion to the taxes they last paid to the state for their persons and for the same property, of which the Sheriff shall furnish a statement to the Warden, who, according to the ratio of that statement, shall apportion and assess the quota of contribution for each, and be authorised to demand, recieve and apply the same to the purposes of the contribution, and to render account thereof, as in all other his pecuniary transactions for the school to the Visitors: and on failure of payment by any contributor, the sheriff, on the order of the Warden, shall collect and render the same, under like powers and regulations as provided for the collection of the public taxes. and in every case it shall be the duty of the Warden to have the buildings compleated within 6. months from the date of his election.
                    5. It shall be the duty of the sd Visitors to seek and to employ for every ward, whenever the number and ages of it’s children require it, a person of good moral character, qualified to teach reading, writing, numeral arithmetic, and the elements of geography, whose subsistence shall be furnished by the residents & proprietors of the ward, either in money or in kind, at the choice of each contributor, and in the ratio of their public taxes, to be apportioned and levied as on the failures before provided for. the teacher shall also have the use of the house and accomodations provided for him, and shall moreover recieve annually such standing wages as the Visitors shall have determined, to be proportioned on the residents and proprietors of the ward, and to be paid, levied, and applied as before provided in other cases of pecuniary contribution:
                    6. At this school shall be recieved and instructed gratis every infant in the ward, of competent age who has not already had three years schooling: and it is declared and enacted that no person unborn, or under the age of 12. years at the passing of this act, and who is compos mentis, shall, after the age of 15. years be a citizen of this commonwealth, until he or she can read readily printed characters in some tongue native or acquired..
                    7. And to keep up a constant succession of Visitors, the judge of the superior court of every county shall, at his first session in every bissextile year, appoint Visitors, as before characterised, either the same or others at his discretion, and, in case of the death or resignation of any visitor, during the term of his appointment, or of his removal from the county, or by the sd judge for good cause moral or physical, he shall appoint another to serve until the next bissextile appointment: which Visitors shall have their first meeting at their courthouse, on the county court day next ensuing their appointment; and afterwards at such times and places as themselves or any two  of them, with reasonable notice to the third, shall agree: but the election of Wardens shall be annually at the first meeting of the ward after the month of March until which election the warden last elected shall continue in office.
                    8. All ward meetings shall be at their schoolhouse, and on failure of a the meeting of a majority of the warders on the call of a visitor, or of their warden, such visitor or warden may call another meeting.
                    9. At all times when repairs or alterations of the buildings before provided for shall be wanting, it shall be the duty of the Warden, or of a Visitor, to call a ward meeting, and to take the same measures towards such repairs or alterations as herein before authorised for the original buildings.
                    10. Where, on the application of any Warden, authorised thereto by the vote of his ward, the judge of the Superior court shall be of opinion that the Contributors of any particular ward are disproportionately & oppressively overburthened with an unusual number of children of non-contributors of their ward, he may direct an order to the county court to assess in their next county levy the whole or such part of the extra burthen as he shall think excessive and unreasonable, to be paid to the warden, for it’s proper use, to which order the sd county court is required to conform.
                    11. The sd teachers shall in all things relating to the education and government of their pupils, be under the direction and controul of the visitors: but no religious reading, instruction or exercise shall be prescribed or practised  inconsistent with the tenets of any religious sect or denomination..
                    12. Some one of the Visitors, once in every year at least, shall visit the schools, shall enquire into the proceedings and practices thereat, shall examine the progress of the pupils, and give to those who excel in reading, in writing, in arithmetic, or in geography, such honorary marks, and testimonies  of approbation as may encorage & excite to industry & emulation.
                    13. All decisions and proceedings of the Visitors relative to the original designation of wards, at any time before the buildings are begun, or to the changes of wards at any time after, to the quantum of subsistence or wages allowed to the teacher, and to the rules prescribed to him for the education and government of his pupils shall be subject to controul and correction by the judge of the superior court of the county on the complaint of any individual aggrieved or interested.
                    
                    No 2.
                    And for the establishment of Colleges whereat the youth of the Commonwealth may within convenient distances from their homes recieve a higher grade of education,
                    14. Be it further enacted as follows. the several counties of this Commonwealth shall be distributed into 9. Collegiate districts whereof one shall be composed of the counties of Accomac, Northampton, Northumberland, Lancaster, Richmond, Westmoreland, Middlesex, Essex, Matthews, Gloucester, King & Queen, King William, Elizabeth city, Warwick, York, James city New Kent & Charles city: one other of the counties of Princess Anne, Norfolk, Norfolk borough Nansemond, Isle of Wight, Southampton, Surry, Prince George, Sussex & Greensville: one other of the counties of Fairfax, Loudon, King George, Stafford, Prince William, Fauquier, Culpeper, Madison Caroline & Spotsylvania: one other of the counties of Hanover, Henrico, city of Richmond, Goochland, Louisa, Fluvanna, Powhatan, Cumberland, Buckingham, Orange, Albemarle, Nelson, Amherst, Augusta & Rockbridge: One other of the counties of Chesterfield, Petersburg, Dinwiddie, Brunswick, Amelia, Nottoway, Lunenburg, Mecklenburg, Prince Edward, Charlotte & Halifax: One other of the counties of Campbell, Pittsylvania, Bedford, Franklin, Henry, Patrick, Botetourt & Montgomery: One other of the counties of Frederic, Jefferson, Berkley, Hampshire, Shenandoah, Hardy, Rockingham & Pendleton: One other of the counties of Monongalia, Brooke, Ohio, Randolph, Harrison, Wood & Mason: and One other of the counties of Bath, Greenbriar, Kanhaway, Cabell, Giles, Monroe, Tazewell, Wythe, Grayson, Washington, Russell & Lee.
                    15. Within 3. months after the passing of this act the President  & Directors of the literary fund, who shall henceforward be called the Board of public instruction, shall appoint one fit person in every county of each of the districts, who, with those appointed in the other counties of the same district shall compose the board of Visitors for the college of that district, & shall within 4. months after passing this act cause notice to be given to each individual so appointed, prescribing to them a day, within one month thereafter, & a place within their district for their 1st meeting, with supplementory instructions for procuring a meeting subsequently in the event of failure at the time first appointed.
                    16. The sd Visitors or so many of them as, being a majority, shall attend, shall appoint a Rector of their own body who shall preside at their meetings, & a Secretary to record & preserve their proceedings, and shall proceed to consider of the site for a College most convenient for their district, having regard to extent, population & other circumstances, & within the term of 6. months from the passing of this act shall report the same to the sd board of public instruction, with the reasons on which such site is preferred; & if any minority of two or more persons members prefer any other place, the same shall be reported with the reasons for & against the same.
                    17. Within 7. months after the passing of this act the sd board of public instruction shall determine on such of the sites reported as they shall think most eligible for the College of each district, shall notify the same to the sd visitors, and shall charge them with the office of obtaining from the proprietor, with his consent, the proper grounds for the buildings, and it’s appurtenances, either by donation or purchase, or if his consent on reasonable terms, cannot be obtained, the clerk of the county, wherein the site is, shall, on their request, issue & direct to the sheriff of the same county a writ of Ad quod damnum, to ascertain by a jury the value of the grounds selected, & to fix their extent by metes & bounds, so however as not to include the dwelling house, or buildings appurtenant, the curtilage, gardens or orchards of the owner; which writ shall be executed according to the ordinary forms prescribed by the laws in such cases, and shall be returned to the same clerk to be recorded. provided that in no case either of purchase or valuation by a jury shall more grounds be located than of the value of 500. Dollars; which grounds, if by donation or purchase shall, by the deed of the owner, or if by valuation of a jury, shall, by their inquest, become vested in the sd board of public instruction, as trustees for the Commonwealth, & for the uses & purposes of a College of instruction.
                    18. On each of the sites so located shall be erected one or more substantial buildings the walls of which shall be of brick or stone, with 2. schoolrooms & 4. rooms for the accomodation of the Professors, and with 16. dormitories in or adjacent  to the same, each sufficient for 2. pupils,  and in which no more than two shall be permitted to lodge, with a fireplace in each, & the whole in a comfortable & decent style suitable to their purpose.
                    19. The plan of the sd buildings & their appurtenances shall be furnished or approved by the sd board of public instruction, & that of the dormitories shall be such as may conveniently recieve additions from time to time. the Visitors shall have all the powers which are necessary & proper for carrying them into execution; & shall proceed in their execution accordingly. Provided that in no case shall the whole cost of the sd buildings & appurtenances of any one College exceed the sum of 7500. Dollars.
                    20. The College of the district first in this act described, to wit, of Accomac Etc shall be called the Wythe College, or college of the  district of Wythe; that of the 2d description to wit Princess Anne Etc shall be called the   
                    that of the 3d description, to wit Fairfax Etc shall be called the
                    that of the 4th description, to wit Hanover Etc shall be called the
                    that of the 5th description, to wit Chesterfield Etc shall be called the
                    that of the 6th description to wit Campbell Etc shall be called the
                    
                    that of the 7th description, to wit Frederick Etc shall be called the
                    that of the 8th description, to wit, Monongalia Etc shall be called the
                    & that of the 9th description, to wit, Bath Etc. shall be called the
                    21. In the sd Colleges shall be taught the Greek, Latin, French, Spanish, Italian & German languages, English grammar, geography antient & modern, the higher branches of numerical arithmetic, the mensuration of land, the use of the globes, & the ordinary elements of navigation.
                    22. To each of the sd Colleges shall be appointed two Professors, the one for teaching Greek, Latin, & such other branches of learning before prescribed as he may be qualified to teach, & the other for the remaining branches thereof, who shall each be allowed the use of the apartments provided for him, & a standing salary of 500.D. yearly, to be drawn from the literary fund, with such tuition fees from each pupil as the Visitors shall establish.
                    23. The sd Visitors shall be charged with the preservation & repair of the buildings, the care of the ground & appurtenances, for which, & other necessary purposes, they may employ a steward & competent laborers, they shall have power to appoint & remove the Professors, to prescribe their duties, & the course of education to be pursued; 
                    they shall establish rules for the government & discipline of the pupils, for their subsistence, & board, if boarded in the college, & for their accomodation, & the charges to which they shall be subject for the same, as well as for the rent for the dormitories they occupy.
                    they may draw from the literary fund such monies as are hereby charged on it for their institution.
                    and in general they shall direct & do all matters & things which, not being inconsistent with the laws of the land, to them shall seem most expedient for promoting the purposes of the sd institution: which several functions may be exercised by them in the form of bye-laws, rules, resolutions, orders, instructions, or otherwise as they shall deem proper.
                    24. The rents of the dormitories, the profits of boarding the pupils, donations & other occasional resources shall constitute the fund, & shall be at their disposal for the necessary purposes of the sd institution not otherwise provided for, & they shall have authority to draw on the sd board of public instruction for the purchase or valuation money of the site of their college, for the cost of the buildings & improvements authorised by law, & for the standing salaries of the Professors herein allowed, for the administration of all which they may appoint a Burser.
                    
                    25. They shall have two stated meetings in the year,  at their colleges on the first Mondays of April & October, & occasional meetings at the same place & at such other times as they shall appoint, giving due notice thereof to every individual of their board.
                    26. A majority of them shall constitute a Quorum for business, & on the death or resignation of a member, or on his removal by the board of public instruction, or out of the county from which he was appointed, the sd board shall appoint a successor resident in the same county.
                    27. The Visitors of every Collegiate district shall be a body politic & corporate, to be called the Visitors of the college, by name, for which they are appointed, with capacity to plead or be impleaded in all courts of justice, and in all cases interesting to their college, which may be the subject of legal cognisance & jurisdiction, which pleas shall not abate by the determination of the office of all or any of them, but shall stand revived in the name of their successors, and they shall be capable in law, & in trust for their College, of recieving subscriptions & donations real & personal, as well from bodies corporate, or persons associated as from private individuals.
                    28. Some member or members of the board of Visitors, to be nominated by the sd board, or such other person as they shall nominate shall, once in every year at least, visit the college of their district, enquire into the proceedings & practices thereat, examine the progress of the pupils, & give to those who excel in any branch of learning prescribed for the sd college, such honorary marks & testimonies of approbation as may encorage or excite to industry & emulation.
                    29. The decisions & proceedings of the sd Visitors shall be subject to controul & correction by the board of public instruction, either on the complaint of any individual aggrieved or interested, or on the proper motion of the sd board.
                    30. On every 29th day of February, or, if that be Sunday, then on the next or earliest day thereafter on which a meeting can be effected, the board of public instruction shall be in session, & shall appoint in every county of each district a visitor resident therein, either the same before appointed, or another, at their discretion, to serve until the ensuing 29th day of February, duly & timely notifying to them their appointment, & prescribing a day for their 1st meeting at the College of their district, after which their stated meetings shall be at their college on the 1st Mondays of April & October annually, & their occasional meetings at  the same place & at such times as themselves shall appoint, due notice thereof being given to every member of their board.
                    
                    
                    No 3.
                    
                    
                        
                            Utrum horum?
                        
                        
                            And for establishing in a central and healthy part of the state an University wherein all the branches of useful science may be taught, Be it further enacted as follows.



                            And for establishing in a central and healthy part of the state an University wherein all the branches of useful science may be taught, Be it further enacted as follows.


                        
                        
                            31. Within the limits of the county of     there shall be established an University, to be called the University of Virginia; & so soon as may be after the passage of this act the Board of public instruction shall appoint 8. fit persons to constitute the board of Visitors for the sd University; & shall forthwith give notice to each individual so appointed, prescribing to them a day for their first meeting at the courthouse of the sd county, with supplementory instructions for procuring a meeting subsequently in the event of failure at the time first appointed.32. The sd Visitors, or so many of them as, being a majority, shall attend, shall appoint a Rector of their own body who shall preside at their meetings, and a Secretary to record & preserve their proceedings, & shall proceed to enquire into, and select the most eligible site for the University, and to obtain from the proprietor, with his consent, the proper grounds for the buildings and appurtenances, either by donation or purchase; or, if his consent on reasonable terms cannot be obtained the clerk of the county shall, on their request, issue and direct to the sheriff of the county a writ of Ad quod damnum to ascertain by a jury the value of the grounds selected, & to fix their extent by metes and bounds, so however as not to include the dwelling house, or buildings appurtenant, the curtilage gardens or orchards of the owner; which writ shall be executed according to the ordinary forms prescribed by the laws in such cases, and shall be returned to the same clerk to be recorded. Provided that in no case, either of purchase, or valuation by a jury, shall more grounds be located than of the value of 2000.D. which grounds, if by donation or purchase shall by the deed of the owner, or if by valuation of a jury, shall by their inquest, become vested in the board of public instruction aforesd, as trustees for the Commonwealth for the uses & purposes of an University.
                            31. Whensoever the Visitors of the Central college in Albemarle, authorised thereto by the consent in writing of the subscribers of the major part of the amount subscribed to that institution, shall convey or cause to be conveyed to the board of public instruction, for the use of this commonwealth, all the lands buildings, property and rights of the sd College, in possession, in interest, or in action, (save only so much as may discharge their engagements then existing) the same shall be thereupon vested in this commonwealth, and shall be appropriated to the institution of an University to be called the University of Virginia, which shall be established on the sd lands. the sd board of public instruction shall thereupon forthwith appoint 8. fit persons who shall compose the board of Visitors for the government of the sd University, notifying thereof the persons so appointed, & prescribing to them a day for their 1st meeting at Charlottesville, with supplementory instructions for procuring a meeting subsequently in the event of failure at the time first appointed.32. The sd visitors, or so many of them as, being a majority, shall attend, shall appoint a Rector of their own body to preside at their meetings, and a Secretary to record and preserve their proceedings, and shall proceed to examine into the state of the property conveyed as aforesd shall make an inventory of the same,  specifying the items whereof it consists, shall notice the buildings and other improvements already made, & those which are in progress, shall take measures for their completion, shall consider what others may be necessary in addition thereto and of the best plan for effecting the same, with estimates of the probable cost, and shall make report of the whole to the sd board of public instruction, which is authorised to approve, negative or modify any of the measures so proposed by the sd Visitors.
                        
                        
                            33. A plan of the buildings and  appurtenances necessary & proper for an University being furnished or approved by the sd board of public instruction; in which that of the dormitories shall be such as may conveniently admit additions from time to time, the Visitors shall have all the powers which shall be necessary and proper for carrying them into execution, and shall proceed in their execution accordingly.
                            33. The sd measures being approved or modified, the Visitors shall have all the powers relative thereto which shall be necessary or proper for carrying them into execution, and shall proceed in their execution accordingly.
                        
                    
                    
                    34. In the sd University shall be taught History and Geography antient and modern, natural philosophy, agriculture, chemistry & the theories of medecine; Anatomy, Zoology, Botany, Mineralogy and Geology; Mathematics pure and mixed, military and naval science; Ideology, Ethics, the Law of nature and nations, Law municipal & foreign, the science of civil government and Political economy; Languages, Rhetoric  Belles lettres, and the fine arts generally: which branches of science shall be so distributed, and under so many professorships, not exceeding ten, as the Visitors shall think most proper.
                    35. Each professor shall be allowed the use of the apartments and accomodations provided for him, and such standing salary, not exceeding 1000.D.  yearly as the Visitors shall think proper; to be drawn from the literary fund, with such tuition fees from each pupil student as the visitors shall establish.
                    36. The said Visitors shall be charged with the erection, preservation and repair of the buildings, the care of the grounds and appurtenances, and of the interests of the University generally: they shall have power
                    to appoint a Burser, employ a Steward and all other necessary agents;
                    to appoint and remove Professors;
                    to prescribe their duties, and the course of education to be pursued;
                    to establish rules for the government and discipline of the Students, for their subsistence, board and accomodation, if boarded by the University, and the charges to which they shall be subject for the same, as well as for the dormitories they occupy;
                    to prescribe and controul the duties and proceedings of all officers, servants & others, with respect to the buildings, lands, appurtenances, & other property and interests of the University;
                    to draw from the literary fund such monies as are hereby charged on it for this institution;
                    and in general to direct and do all matters & things which, not being inconsistent with the laws of the land, to them shall seem most expedient for promoting the purposes of the sd institution; which several functions may be exercised by them in the form of bye-laws, rules resolutions, orders, instructions, or otherwise as they shall deem proper.
                    37. They shall have two stated meetings in the year, to wit on the 1st Mondays of April & October, & occasional meetings at such other times as they shall appoint, due notice thereof being given to every individual of their board, which meetings shall be at the sd University. a majority of them shall constitute a quorum for business; & on the death or resignation of a member, or on his removal by the board of public instruction, or change of habitation to a greater than his former distance from the university, the sd board shall appoint a successor.
                    
                    38. The Visitors of the sd University shall be  a body politic & corporate under the style and title of the Visitors of ‘the University of Virginia,’ with capacity to plead or be impleaded in all courts of justice, & in all cases interesting to their college, which may be the subjects of legal cognisance and jurisdiction, which pleas shall not abate by the determination of their office but shall stand revived in the name of their successors; & they shall be capable in law, & in trust for their college, of recieving subscriptions & donations, real & personal, as well from bodies corporate, or persons associated, as from private individuals.
                    39. Some member or members of the board of Visitors, to be nominated by the sd board, or such other person as they shall nominate shall, once in every year at least, visit the sd University, enquire into the proceedings & practices thereat, examine the progress of the students, and give to those who excel in any branch of science there taught such honorary marks & testimonies of approbation as may encorage to & excite to industry & emulation.
                    40. All decisions & proceedings of the sd Visitors shall be subject to controul & correction by the board of public instruction, either on the complaint of any individual aggrieved or interested or on the proper motion of the sd board.
                    41. On every 29th day of Feb. or, if that be Sunday, then on the next or earliest day thereafter on which a meeting can be effected, the sd board of public instruction shall be in session, & shall appoint Visitors for the sd University, either the same or others, at their discretion, to serve until the 29th day of Feb. next ensuing, duly & timely notifying to them their appointment, & prescribing a day for their 1st meeting at the University, after which their stated meetings shall be on the 1st Mondays of April & Oct. annually, and their occasional meetings at the same place, and at such times as themselves shall appoint, due notice thereof being given to every member of their board.
                    
                    
                    Note, if the Central college be adopted for the University, the following section may be added.
                    Provided that nothing in this act contained shall suspend the proceedings of the Visitors of the sd Central College of Albemarle; but, for the purpose of expediting the objects of the sd institution, they shall be authorised, under the controul of the board of public instruction, to continue the exercise of their functions until the 1st meeting of the Visitors of the University.
                    
                    
                    No 4.
                    And to avail the Commonwealth of those talents and virtues which nature has sown as liberally among the poor as rich, and which are lost to their country by the want of means for their cultivation, Be it further enacted as follows.
                    42. On every 29th day of February, or if that be Sunday, then on the next day, the Visitors of the Ward schools in every county shall meet at the courthouse of their county, and after the most diligent and impartial observation and enquiry of the boys who have been three years at the Ward schools, & whose parents are too poor to give them a Collegiate education, shall select from among them some one of the most promising and sound understanding, who shall be sent to the first meeting of the Visitors of their Collegiate district, with such proofs as the case requires and admits, for the examination & information of that board; who from among the candidates so offered from the several counties of their district shall select two of the most sound & promising understanding, who shall be admitted to their College, & there be maintained & educated 5. years at the public expence, under such Rules and limitations as the board of public instruction shall prescribe: and at the end of the sd 5 years the sd Collegiate Visitors shall select that one of the two who shall, on their most diligent and impartial enquiry & best information be adjudged by them to be of the most sound & promising understanding & character, and most improved by their course of education, who shall be sent on immediately thereafter to the University, there to be maintained & educated in such branches of the sciences taught there as are most proper to qualify him for the calling to which his parents or guardians may destine him; & to continue at the sd University 3. years at the public expense, under such rules & limitations as the board of public instruction shall prescribe. and the expenses of the persons so to be publicly maintained and educated at the Colleges and University shall be drawn by their respective Visitors from the literary fund.
                    
                    
                        
                             
                            Estimate of the expenses, gross and annual of the
                            sums in gross
                            Annual.
                        
                        
                            
                            University and the Colleges and the public students
                        
                        
                            
                            9. Colleges.
                             
                            
                        
                        
                            
                            land 500. D × 9.

                            4,500
                            . 
                            
                        
                        
                            
                            buildings 7342.D. × 9.
                            67,500
                            
                            
                        
                        
                            
                            18. professors @ 500.D.
                             
                            9,000 
                        
                        
                            
                            18. foundationers 5. years @ 250. D will average
                             
                            5,625.
                        
                        
                            
                            University. land
                            2,000
                             
                            
                        
                        
                            
                            buildings Etc 10. Pavilions & 200. dormitories @ 7,500.D
                            75,000
                             
                            
                        
                        
                            
                            10. Professors @ 1000.D.
                             
                            10,000 
                        
                        
                            
                             9. foundationers 3. years @ 300. D will average
                             
                            2,025 
                        
                        
                            Philosophical apparatus and library annually
                             
                            1,000 
                        
                        
                            
                             
                            149,000
                             
                            27,650 
                        
                        
                            the gross sum which @ 6. p.cent will yield 27,650.D. is
                            460,083
                             
                            
                        
                        
                            Capital necessary for the whole system of education.
                            609,083
                            
                            
                        
                        
                            
                            deduct the funds of the Central college if adopted, about
                            60,000
                             
                            
                        
                        
                            
                             
                            549,083
                             
                            
                        
                    
                    
                    
                    
                    
                    
                    
                